CONCURRING OPINION.
GOODE, J.
I concur in the foregoing opinion. The trial court submitted to the jury, by appropriate instructions, *258the question of the capacity in which the defendant signed the note and telling them that the mere use of the terms “indorser” and “indorsee” by the parties in the discussion of the transaction, without evidence that they were used in a technical sense, was not enough to establish an intention to restrict the defendant’s obligation to that of indorser. They were also instructed that the presumption prima facie was that he was a joint maker if he signed the note before its delivery to the plaintiff, and he must rebut that presumption by a preponderance of the evidence, to exonerate himself. The instructions were in accordance with the law as declared in Pohle v. Dickmann, 67 Mo. App. 381, and the evidence on which they were based was properly admitted under the authority of that case, on which the appellant seems to rely.